In the

      United States Court of Appeals
                      For the Seventh Circuit
                           ____________________  

No.  14-­‐‑1875  
KEVIN  L.  HAROLD,  
                                                              Plaintiff-­‐‑Appellant,  
                                          v.  

CHRISTOPHER  C.  STEEL  and  PETERS  &  STEEL,  LLC,  
                                            Defendants-­‐‑Appellees.  
                           ____________________  

          Appeal  from  the  United  States  District  Court  for  the  
           Southern  District  of  Indiana,  Indianapolis  Division.  
        No.  1:13-­‐‑cv-­‐‑0173-­‐‑TWP-­‐‑DML  —  Tanya  Walton  Pratt,  Judge.  
                           ____________________  

 ARGUED  NOVEMBER  12,  2014  —  DECIDED  DECEMBER  11,  2014  
                ____________________  

    Before  EASTERBROOK,  MANION,  and  SYKES,  Circuit  Judges.  
      EASTERBROOK,  Circuit  Judge.  A  small  claims  court  in  Mar-­‐‑
ion  County,  Indiana,  entered  a  judgment  against  Kevin  Har-­‐‑
old   for   a   little   more   than   $1,000.   He   did   not   pay,   even  
though   he   had   agreed   to   the   judgment’s   entry.   Almost   two  
decades   later   Christopher   Steel,   claiming   to   represent   the  
judgment  creditor,  asked  the  court  to  garnish  Harold’s  wag-­‐‑
es.   It   entered   the   requested   order,   which   Harold   moved   to  
vacate,   contending   that   Steel   had   misrepresented   the   judg-­‐‑
2                                                                 No.  14-­‐‑1875  

ment   creditor’s   identity   (transactions   after   the   judgment’s  
entry   may   or   may   not   have   transferred   that   asset   to   a   new  
owner)   and   did   not   represent   the   only   entity   authorized   to  
enforce   the   judgment.   But   he   did   not   contend   that   the   re-­‐‑
quest  was  untimely.  After  a  hearing,  a  state  judge  sided  with  
Steel  and  maintained  the  garnishment  order  in  force.  Instead  
of   seeking   review   within   Indiana’s   judiciary,   Harold   filed  
this  federal  suit  under  the  Fair  Debt  Collection  Practices  Act,  
contending  that  Steel  and  his  law  firm  (Peters  &  Steel,  LLC,  
which   we   do   not   mention   again)   had   violated   15   U.S.C.  
§1692e   by   making   false   statements.   But   the   district   court  
dismissed   the   suit   for   want   of   subject-­‐‑matter   jurisdiction,  
ruling   that   it   is   barred   by   the   Rooker-­‐‑Feldman   doctrine   be-­‐‑
cause   it   contests   the   state   court’s   decision.   2014   U.S.   Dist.  
LEXIS  43154  (S.D.  Ind.  Mar.  31,  2014).  
     More  than  a  decade  ago,  this  court  held  in  Epps  v.  Credit-­‐‑
net,  Inc.,  320  F.3d  756  (7th  Cir.  2003),  that  the  Rooker-­‐‑Feldman  
doctrine  bars  federal  suits  seeking  to  recover  on  a  theory  that  
a  debt  collector  made  false  statements  during  state  litigation.  
The  facts  of  Epps  are  similar  to  those  of  this  case,  right  down  
to  the  location  of  the  state  suit:  a  small-­‐‑claims  court  in  Mari-­‐‑
on   County,   Indiana.   The   only   differences   are   that   the   sup-­‐‑
posed   misrepresentations   in   Epps   concerned   the   amount   of  
damages   rather   than   the   creditor’s   identity,   and   that   Epps  
dropped   his   §1692e   claim   on   appeal   and   relied   on   a   state-­‐‑
law   theory   under   the   supplemental   jurisdiction.   The   aban-­‐‑
donment   of   the   §1692e   claim   in   Epps   raises   the   possibility  
that  this  strategic  choice  affected  federal  jurisdiction.  Harold  
maintains  that  it  does,  relying  on  Exxon  Mobil  Corp.  v.  Saudi  
Basic  Industries  Corp.,  544  U.S.  280  (2005).  But  three  years  af-­‐‑
ter  Exxon  Mobil  this  court  applied  the  approach  of  Epps  to  a  
claim  under  the  Fair  Debt  Collection  Practices  Act.  See  Kelley  
No.  14-­‐‑1875                                                                     3  

v.  Med-­‐‑1  Solutions,  LLC,  548  F.3d  600  (7th  Cir.  2008).  Harold  
wants  us  to  overrule  Kelley  and  Epps.  
     Rooker   v.   Fidelity   Trust   Co.,   263   U.S.   413   (1923),   and   Dis-­‐‑
trict   of   Columbia   Court   of   Appeals   v.   Feldman,   460   U.S.   462  
(1983),   hold   that   the   Supreme   Court   of   the   United   States   is  
the  only  federal  court  that  may  review  judgments  entered  by  
state   courts   in   civil   litigation.   The   Rooker-­‐‑Feldman   doctrine  
applies  when  the  state  court’s  judgment  is  the  source  of  the  
injury  of  which  plaintiffs  complain  in  federal  court.  See  Exx-­‐‑
on   Mobil,   544   U.S.   at   293;   GASH   Associates   v.   Rosemont,   995  
F.2d   726,   729   (7th   Cir.   1993).   Harold   insists,   however,   that  
the   doctrine   does   not   apply   to   interlocutory   decisions   by  
state  tribunals;  he  maintains  that  these  may  be  reviewed  by  
federal  district  courts.  
    Why  not?  Nothing  in  the  Supreme  Court’s  decisions  sug-­‐‑
gests  that  state-­‐‑court  decisions  too  provisional  to  deserve  re-­‐‑
view  within  the  state’s  own  system  can  be  reviewed  by  fed-­‐‑
eral  district  and  appellate  courts.  The  principle  that  only  the  
Supreme  Court  can  review  the  decisions  by  the  state  judici-­‐‑
ary   in   civil   litigation   is   as   applicable   to   interlocutory   as   to  
final   state-­‐‑court   decisions.   A   truly   interlocutory   decision  
should   not   be   subject   to   review   in   any   court;   review   is   de-­‐‑
ferred  until  the  decision  is  final.  
    We   recognize   that   the   courts   of   appeals   disagree   about  
the  issue.  Compare  Pieper  v.  American  Arbitration  Association,  
Inc.,   336   F.3d   458,   461–62   (6th   Cir.   2003)   (applying   Rooker-­‐‑
Feldman  to  a  federal  suit  challenging  an  interlocutory  order);  
Kenmen   Engineering   v.   Union,   314   F.3d   468,   474   (10th   Cir.  
2002)  (same);  Brown  &  Root,  Inc.  v.  Breckenridge,  211  F.3d  194,  
199   (4th   Cir.   2000)   (same);   and   Port   Authority   Police   Benevo-­‐‑
lent   Association,   Inc.   v.   Port   Authority   of   New   York,   973   F.2d  
4                                                                  No.  14-­‐‑1875  

169,   178–79   (3d   Cir.   1992)   (same);   with   Cruz   v.   Melecio,   204  
F.3d  14,  21  n.5  (1st  Cir.  2000)  (Rooker-­‐‑Feldman  doctrine  is  lim-­‐‑
ited  to  final  judgments);  Green  v.  Mattingly,  585  F.3d  97,  102  
(2d  Cir.  2009)  (same,  but  in  dictum).  Our  decision  in  Mehta  v.  
Attorney   Registration   and   Disciplinary   Commission,   681   F.3d  
885,   887   (7th   Cir.   2012),   does   not   choose   sides;   instead   we  
observed   that   the   state   decision   in   question   was   final.   Nor  
need  we  resolve  the  question  in  this  case,  again  because  the  
decision  is  final.  United  States  v.  Kollintzas,  501  F.3d  796,  801–
02  (7th  Cir.  2007),  and  United  States  v.  Sloan,  505  F.3d  685,  687  
(7th   Cir.   2007),   are   among   many   opinions   holding   that   gar-­‐‑
nishment  orders  enforcing  a  judgment  are  final  and  appeal-­‐‑
able.  Indiana  follows  the  same  approach.  Tipton  v.  Flack,  149  
Ind.  App.  129,  134  (1971).  
       Harold   maintains   that   his   claim   is   independent   of   the  
state  court’s  decision  and  thus  outside  the  scope  of  the  Rook-­‐‑
er-­‐‑Feldman  doctrine  under  Exxon  Mobil,  which  holds  that  the  
doctrine   applies   only   when   the   state   court   has   caused   the  
injury  of  which  the  federal  suit  complains.  If  the  state  court  
just   failed   to   remedy   an   injury   that   predated   the   litigation  
(or   is   independent   of   it),   the   Court   held,   the   federal   district  
judge  should  apply  principles  of  issue  and  claim  preclusion  
under  28  U.S.C.  §1738  rather  than  dismiss  for  want  of  juris-­‐‑
diction—and   under   Indiana   law   decisions   of   small   claims  
courts  do  not  have  issue-­‐‑preclusive  effect.  See  Geico  Insurance  
Co.   v.   Graham,   14   N.E.2d   854,   860   (Ind.   App.   2014).   Harold  
insists  that  the  false  statements,  rather  than  the  state  court’s  
decision,  inflicted  the  injury  of  which  he  complains.  
     It   is   easy   to   imagine   situations   in   which   a   violation   of  
federal  law  during  the  conduct  of  state  litigation  could  cause  
a  loss  independent  of  the  suit’s  outcome.  Suesz  v.  Med-­‐‑1  Solu-­‐‑
No.  14-­‐‑1875                                                                     5  

tions,  LLC,  757  F.3d  636  (7th  Cir.  2014)  (en  banc),  illustrates.  
The   Fair   Debt   Collection   Practices   Act   limits   debt   collectors  
to  suits  in  the  “judicial  district  or  similar  legal  entity”  where  
the   contract   was   signed   or   the   debtor   resides.   15   U.S.C.  
§1692i.   If   a   debt   collector   violates   that   statute,   it   inflicts   an  
injury  measured  by  the  costs  of  travelling  or  sending  a  law-­‐‑
yer   to   the   remote   court   and   moving   for   a   change   of   venue,  
no  matter  how  the  suit  comes  out.  
     Harold   was   not   injured   in   that   way,   however.   He   com-­‐‑
plains   about   representations   that   concern   the   merits.   If  
Steel’s  client  did  not  own  the  judgment,  then  Harold  was  en-­‐‑
titled  to  a  decision  in  his  favor.  No  injury  occurred  until  the  
state  judge  ruled  against  Harold.  The  need  to  litigate  was  not  
a  loss  independent  of  the  state  court’s  decision;  costs  of  liti-­‐‑
gation   were   inevitable   whether   or   not   Steel   was   telling   the  
truth   about   his   client’s   rights—and   it   should   be   cheaper   to  
defeat  a  false  claim  than  to  defeat  a  true  one.  
    As   Harold   sees   things,   the   Rooker-­‐‑Feldman   doctrine   does  
not  apply  to  the  procedures  that  state  courts  use  to  reach  de-­‐‑
cisions  or  the  evidence  that  state  judges  consider.  This  line  of  
argument   is   embarrassed   by   the   fact   that   Rooker   itself   arose  
from   a   contention   that   the   state   court   (at   the   adverse   liti-­‐‑
gant’s   instigation)   had   used   constitutionally   forbidden   pro-­‐‑
cedures  to  reach  its  judgment.  Unless  Rooker  were  to  be  over-­‐‑
ruled,   there   could   not   be   a   “procedural   exception”   to   the  
Rooker-­‐‑Feldman  doctrine.  
    Federal   review   of   the   procedures   or   evidence   used   in  
state  court  would  collapse  the  distinction  between  civil  and  
criminal  cases.  Collateral  review  of  state  criminal  judgments  
under   28   U.S.C.   §§   2241   and   2254   is   a   search   for   improper  
procedures;   most   substantive   decisions   are   governed   by  
6                                                                  No.  14-­‐‑1875  

state  law  and  cannot  be  reviewed  in  federal  court.  See,  e.g.,  
Bradshaw   v.   Richey,   546   U.S.   74   (2005);   Gilmore   v.   Taylor,   508  
U.S.  333  (1993);  Estelle  v.  McGuire,  502  U.S.  62  (1991).  If  Har-­‐‑
old  were  to  prevail  in  this  suit,  however,  federal  courts  could  
award   damages   every   time   a   litigant   in   state   court   used   an  
improper   procedure   or   considered   evidence   that   a   federal  
judge   does   not   think   trustworthy.   That   duplication   would  
greatly  increase  the  already  high  cost  of  civil  litigation.  
     The   Rooker-­‐‑Feldman   doctrine   is   a   matter   of   statutory   in-­‐‑
terpretation,  not  of  constitutional  command.  Congress  is  free  
to   authorize   federal   collateral   review   of   state   civil   judg-­‐‑
ments—though  there  may  be  limits  to  how  far  national  law  
can   specify   procedures   that   state   courts   must   use,   as   Judge  
Sykes’s   concurring   opinion   in   Suesz   explains,   757   F.3d   at  
650–55—but  15  U.S.C.  §1692e  does  not  approach  the  limits  of  
federal   power.   Section   1692e   forbids   debt   collectors   to   tell  
lies   but   does   not   suggest   that   federal   courts   are   to   review  
state-­‐‑court   decisions   about   whether   lies   have   been   told.   Sec-­‐‑
tion   1692e   does   not   even   hint   that   federal   courts   have   been  
authorized   to   monitor   how   debt-­‐‑collection   litigation   is   han-­‐‑
dled   in   state   courts.   Section   1692i   (the   subject   of   Suesz)   au-­‐‑
thorizes  federal  courts  to  address  one  specific  aspect  of  state  
debt-­‐‑collection  litigation;  §1692e  lacks  a  parallel  reference  to  
the  conduct  of  litigation  in  state  courts,  so  the  norm  from  the  
Rooker-­‐‑Feldman  doctrine  controls.  
    Harold  might  have  used  §1692e  to  file  a  counterclaim  in  
Indiana   and   could   have   appealed   within   the   state   system.  
He  did  neither.  His  federal  suit  was  properly  dismissed.  
                                                                      AFFIRMED